Exhibit 10.85

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT   1. CONTRACT ID CODE    
PAGE   OF      

 

    1    

 

 

    3    

2. AMENDMENT/MODIFICATION NO.

051

 

3. EFFECTIVE DATE  

11/28/2015

  4. REQUISITION/PURCHASE REQ. NO.       5. PROJECT NO. (If applicable)
6. ISSUED BY                                                  CODE   5ASNET  
7. ADMINISTERED BY (IF OTHER THAN ITEM 6)     CODE     5ASNET  

ALAINA EARL

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW

Room 1P 650

Washington DC 20260-0650

(202) 268-6580

 

 

Air Transportation CMC

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 20260-0650

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County,  State, and Zip Code)  
   

 

    (x)    

  9A. AMENDMENT OF SOLICITATION NO.

 

FEDERAL EXPRESS CORPORATION

             

3610 HACKS CROSS ROAD

MEMPHIS TN 38125-8800

           

9B. DATED (SEE ITEM 11)

 

     

 

     x     

 

 

10A. MODIFICATION OF CONTRACT/ORDER NO.

ACN-13-FX

 

                  10B. DATED (SEE ITEM 13) SUPPLIER CODE:      000389122  
FACILITY CODE                           04/23/2013 11. THIS ITEM ONLY APPLIES TO
AMENDMENTS OF SOLICITATIONS

¨            ¨  is extended,         ¨  is not extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning              copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment number. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If required.)

See Schedule

 

Net Increase:      [*]

    

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

   

 

(x)  

  A. THIS CHANGE BY CLAUSE IS ISSUED PURSUANT TO: (Specify clause) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.       ¨    
 

 

    

 

     

 

¨  

 

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14.

 

       

 

¨  

 

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO THE AUTHORITY OF: THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

       

 

x  

 

D. OTHER (such as no cost change/cancellation, termination, etc.) (Specify type
of modification and authority): THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE
CONTRACT ORDER NO. IN ITEM 10A.

By Mutual Agreement of the Contracting Parties

       

 

E. IMPORTANT: Contractor      ¨    is not,      x    is required to sign this
document and return              copies to the issuing office.

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

This modification is applicable to Operating Period 27 FY16 (Peak).

 

1. FedEx will accept up to a total of [*] cubic feet per day in the form of Ad
Hoc Trucks and/or charter flights on the Day Network at the Memphis Hub. FedEx
must approve any additional trucks, charters, or rerouting of a scheduled
charter flight in advance. All Domestic Charter flights must arrive by 10:00
daily at the Memphis Hub; with the exception of the SFO flight, all parties
agree that the San Francisco, CA (SFO) flight will depart at 04:30 and arrive in
Memphis (MEM) at 10:30.

 

2. In return for taking ad hoc trucks and domestic charters the Postal Service
will grant a waiver of any reductions in payment for delivery and scanning
performance for the Operating

 

Continued…

      

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A. NAME AND TITLE OF SIGNER (Type or print)

 

    Paul J. Herron, Vice President

         

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

    Brian Mckain

15B. CONTRACTOR/OFFEROR

 

/s/ PAUL J. HERRON

(Signature of person authorized to sign)

     

15C. DATE SIGNED  

 

3-7-16

 

16B. CONTRACT AUTHORITY

 

/s/ BRIAN MCKAIN

(Signature of Contracting Officer)

     

16C. DATE SIGNED

 

3/7/16

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.  

Page

 

2

 

Of

 

3

   

CONTRACT/ORDER NO.

ACN-13-FX/051

 

AWARD/ EFFECTIVE DATE  

 

11/28/2015

  MASTER/AGENCY CONTRACT NO       SOLICITATION NO.  

SOLICITATION         ISSUE DATE

           

    ITEM NO     

 

  SCHEDULE OF SUPPLIES / SERVICES   QUANTITY    UNIT        UNIT PRICE      
AMOUNT    

Period 27 (December).

 

3. For the period of November 29, 2015 through January 3, 2016, MEM will serve
as co-terminus for all destinating mail for (LAX, ONT), (SFO, OAK, SMF), and all
offshore locations (ANC, HNL, SJU).

 

4. FedEx is to supply Unit Load Device (ULD) containers or pallets and nets for
charter operations during the Peak Season 2015, per the attached, “Peak 2015
(FY16) Charter ULD Agreement.” FedEx will have the ULD containers or pallets and
nets in place for operations effective November 28, 2015, through January 4,
2016. Payment for the use of the FedEx ULD containers will be based on agreed
upon terms outlined in the attached “Peak 2015 (FY16) Charter ULD Agreement.”
Payment will be made through the reconciliation process.

 

5. In order to balance the ULDs needed each day, and maximize the amount of
volume accepted, FedEx has planned to fully utilize the inbound and outbound LAX
and SFO charters. The charter flights will be loaded first and then the
remaining Postal containers will be loaded on the scheduled FedEx flights. FedEx
will provide the lift required under the contract for all offshore locations
(ANC, HNL, SJU) and all overflow will be tendered at the Memphis Hub and move
via the Postal charters.

 

6. FedEx will provide [*] Ad Hoc

Charters from the following origins and (dates):

SEA (December 11, 2015), LAX (December 31, 2015)

SJU (January 3, 2016)

Sub Rept Req’d: Y Carrier Code: FX Route Termini

S: Various Route Termini End: Various Payment

Terms: SEE CONTRACT

Delivery: 11/28/2015

Discount Terms:

 

See Schedule

 

Accounting Info:

BFN: 670167

FOB: Destination

Period of Performance: 09/30/2013 to 09/30/2020

 

Continued…

 

               

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.  

PAGE

 

3

 

OF

 

3

   

CONTRACT/ORDER NO.

ACN-13-FX/051

 

AWARD/ EFFECTIVE DATE  

 

11/28/2015

  MASTER/AGENCY CONTRACT NO.       SOLICITATION NO.  

SOLICITATION         ISSUE DATE

           

    ITEM NO     

 

  SCHEDULE OF SUPPLIES / SERVICES   QUANTITY    UNIT        UNIT PRICE      
AMOUNT    

 

Change Item 7 to read as follows:

                        7  

Scheduled Charter Option

Account Number: 53703

 

             

[*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Peak 2015 (FY16) Final Charter ULD Agreement

 

    Nov Week 4,
Nov 23 to 29     Dec Week 1,
Nov 30 to Dec 6     Dec Week 2,
Dec 7 to 13     Dec Week 3,
Dec 14 to 20     Dec Week 4,
Dec 21 to 27     Dec Week 5,
Dec 28 to Jan 3     Jan Week 1,
Jan 4 to 10  

Charters

    AMJ        LD3        AMJ        LD3        AMJ        LD3        AMJ       
LD3        AMJ        LD3        AMJ        LD3        AMJ        LD3   

LAX

    [*]        [*]        [*]        [*]        [*]        [*]        [*]       
[*]        [*]        [*]        [*]        [*]        [*]        [*]   

SFO

    [*]        [*]        [*]        [*]        [*]        [*]        [*]       
[*]        [*]        [*]        [*]        [*]        [*]        [*]   

HNL

    [*]        [*]        [*]        [*]        [*]        [*]        [*]       
[*]        [*]        [*]        [*]        [*]        [*]        [*]   

SJU

    [*]        [*]        [*]        [*]        [*]        [*]        [*]       
[*]        [*]        [*]        [*]        [*]        [*]        [*]   

ANC

    [*]        [*]        [*]        [*]        [*]        [*]        [*]       
[*]        [*]        [*]        [*]        [*]        [*]        [*]   

EWR

    [*]        [*]        [*]        [*]        [*]        [*]        [*]       
[*]        [*]        [*]        [*]        [*]        [*]        [*]     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total ULDs by Week

    [*]        [*]        [*]        [*]        [*]        [*]        [*]       
[*]        [*]        [*]        [*]        [*]        [*]        [*]     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

Total AMJs for the Period

     [*]      

 

 

 

Total LD3s for the Period

     [*]      

 

 

 

 

ULD Charges for Period

                    

ULD Type

     AMJ         LD3      

Amount of containers

     [*]         [*]      

Charge per ULD

     [*]         [*]      

Total Charges Per ULD type

     [*]         [*]      

Total Charges

           [*]            

 

 

 

Assumptions:

1. [*]

2. [*]

3. [*]

4. HNL operated from Dec. 1st through Dec. 23rd. ANC operated from December 4th
through Dec. 21st. SJU operated from Nov. 29th to Dec. 31st

LAX operated from Nov. 29th through January 3rd. LAX had 3 additional flights
Dec. 22nd, 29th, and 31st with an additional airframe.

SFO operated from December 1st to January 3rd. EWR operated an extra airframe on
Dec. 31st.

5. ULDs are provided the day prior to the start of the first operation and are
returned to FedEx the day after the last operation. The day prior and after
operations are included in the rental agreement.

6. The total amount of ULDs charged is based on the 3 offshore locations, LAX,
and SFO at 2 ULD sets per operational leg and length of operational periods as
outlined above.

7. The amounts charged per container type are AMJ - [*] and LD3s - [*] based on
current IATA rates.

8. The LAX and SFO 747 charters in weeks 3 and 4 may have different combinations
of ULDs based on availability at the time of operation: Uppers: AMJ, AAD,
pallet, or a combination. Bellies: LD3, pallet, or a combination. The uppers ULD
charge is [*] and the bellies ULD charge is [*] per position for whatever
combination of ULDs available for weeks 3 and 4.

9. No contingency dates were provided, but additional charges are due for dates
prior to or after the schedule dates listed in item 4

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

FedEx Adhoc Charters—December Operating Period

             

Location

   Days operated    Cubic Feet Requested      TUE      WED      THU      FRI  
   SAT      SUN      A/C TYPE    RATE  

SEA

   Fri-Dec-11-15      [*]         [*]         [*]         [*]         [*]      
  [*]         [*]       MD-10      [*]   

LAX

   Thurs-Dec-31-15      [*]         [*]         [*]         [*]         [*]   
     [*]         [*]       A300      [*]   

SJU

   Sun-Jan-03-16      [*]         [*]         [*]         [*]         [*]      
  [*]         [*]       MD-10      [*]   

Total December Operating Period Adhoc Charters

  

                       [*]   

 

* Note the SEA rate was a one time rate.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.